—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25). Defendant failed to preserve for our review his contention that County Court erred in failing to exercise its discretion under Penal Law § 70.45 (2) by specifying the period of post-release supervision imposed (cf., People v Wright, 270 AD2d 829; People v King, 254 AD2d 814, lv denied 92 NY2d 983), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Genesee County Court, Noonan, J. — Attempted Burglary, 2nd Degree.) Present — Pigott, Jr., P. J., Hayes, Hurl-butt, Scudder and Kehoe, JJ.